Citation Nr: 9906490	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-18 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

1.  Entitlement to an increased evaluation for bilateral 
varicose veins, currently rated as 40 percent disabling.  

2.  Entitlement to an increased evaluation for dyshidrotic 
eczema of the right hand, currently evaluated as 30 percent 
disabling.  

3.  Entitlement to an increased evaluation for chronic 
sinusitis with allergic rhinitis, currently evaluated as 30 
percent disabling.  

4.  Entitlement to an increased evaluation for left radial 
mononeuropathy, currently rated as 10 percent disabling.   


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from November 1967 to 
October 1989.  

2.  On February 2, 1999, prior to the promulgation of 
decisions in the appeal, the Board received notification from 
the appellant that a withdrawal of the appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2) (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b),(c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determinations being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 202.202, 20.204(b) (1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  The appellant had 
withdrawn this appeal in correspondence dated January 22, 
1999.  The representative acknowledged this action in the 
informal hearing presentation of February 26, 1999.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.  


ORDER

The appeal is dismissed.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

- 3 -


- 1 -


